Citation Nr: 0000095	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  94-28 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for arthritis of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1994 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in which the RO 
denied the veteran's claim of entitlement to service 
connection for arthritis lumbosacral spine as a result of 
exposure to herbicides.

The veteran has perfected an appeal of that decision.


FINDING OF FACT

There is no competent evidence of a nexus between current 
arthritis of the lumbosacral spine and a disease or injury in 
service, including exposure to herbicides.


CONCLUSION OF LAW

The claim of entitlement to service connection for arthritis 
of the lumbosacral spine is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran's service medical records revealed no findings 
referable to a back injury or disability, including arthritis 
or injuries sustained in an automobile accident.

The veteran filed a report of industrial injury in June 1990 
indicating that he injured his back at work after heavy 
lifting.  He complained of, right low back pain and was noted 
to be left antalgic.  Examination revealed left myospasm of 
the L3-S1.  Sacro iliac strain and sprain was diagnosed.  The 
physician indicated that the veteran had suffered a previous 
strain.

In January 1991 private outpatient records, the veteran 
complained of episodes of low back pain beginning five to six 
years prior to the examination.  He indicated that the most 
recent episode was a result of a lifting injury at work in 
June 1990.  Examination revealed lumbosacral pain, primarily 
on the left side.  Range of motion limited by pain was noted.  
X-rays showed mild instability of multiple levels of the 
lumbar spine with retrolisthesis, narrowed disc spaces with 
traction spurs and a sclerotic facet joint at L5-S1 at the 
lumbosacral junction of the left side.  Mechanical low back 
pain likely secondary to advanced degenerative facet 
arthritis, left L5-S1, and degenerative disc disease was 
diagnosed.

The veteran underwent a CAT scan of the lumbosacral spine in 
January 1991.  Mild central stenosis at L4-5 due to mild disc 
bulging and degenerative facet joint arthropathy were 
diagnosed.  A March 1991 examination showed local tenderness 
in the paraspinous muscles over the facet joints on the left 
side of the lumbosacral junction.  The physician diagnosed 
probable facet syndrome.

In a May 1992 private examination, the veteran again reported 
that he had injured his low back at work in June 1990.  He 
indicated that he continued to work and that his condition 
worsened.  He complained of radiating low back pain at the 
time of the examination.  He could not bend forward more than 
20 degrees.  A diagnosis of severe degenerative lumbar spine 
disease was given.

During a June 1992 private medical examination following a 
vehicular accident no pain or deformity of the 
musculoskeletal system was noted.

The veteran initially filed a claim of entitlement to service 
connection for arthritis of the lumbosacral spine related to 
exposure to herbicides in March 1993.  Later that month, in a 
VA Agent Orange Protocol examination, the veteran claimed 
that 6 to 8 months after returning from Vietnam, he suffered 
lesions on his lower back.  He also noted a chronic low back 
problem, which he attributed to the June 1990 lifting injury.  
The examining physician noted range of motion of the lumbar 
spine was severely restricted on all axes and provided a 
diagnosis of chronic low back pain due to old injury with 
sciatic neuralgia.  Dermatitis, etiology unknown, was also 
diagnosed.

In the veteran's August 1994 substantive appeal, he asserted 
that his back condition was related to Agent Orange exposure 
and an automobile accident during service in 1967.  He noted 
that the emergency room where he received treatment was 
unable to provide the veteran's records because over 10 years 
had elapsed since the reported accident.  

The veteran was afforded an RO hearing in November 1994.  He 
again stated that in March or April of 1967 he was involved 
in an automobile accident and injured his back.  He returned 
to active duty but continued to take analgesics to relieve 
soreness.  

The veteran testified that he sought treatment after service 
beginning in 1971, and denied any trauma to his back since 
service discharge.  The RO attempted to obtain the records 
related to his treatment in 1971, but the treatment facility 
indicated that the patient was not seen there on the dates 
requested.

The veteran submitted a statement from a friend dated in 
December 1994, in which he reported that the veteran and 
several others were involved in an automobile accident in the 
spring of 1967, and that the veteran required treatment for 
back injuries.



II.  Laws and Regulations

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Veterans Appeals (Court) has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 7 
Vet. App. at 506.

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1998), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology demonstrated if the condition is not one 
where a lay person's observations would be competent.  Voerth 
v. West, 13 Vet. App. 117 (1999); Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).

If the veteran does not have one of the diseases listed in 38 
C.F.R. § 3.309(e), he may still establish a well grounded 
claim by submitting competent medical evidence showing that 
the currently diagnosed disease is related to Agent Orange 
exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).  In 
addition, if the veteran does not submit evidence showing 
that he has one of the diseases listed in 38 C.F.R. § 
3.309(e), he must submit competent evidence showing that he 
was exposed to Agent Orange.  See McCartt v. West,  12 Vet. 
App. 164 (1999).

In the case of certain chronic diseases, including arthritis, 
service connection may be presumed if the disease became 
manifest to a degree of 10 percent disabling or mire within 
one year after separation from service.  38 U.S.C.A. § 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. § 3.307, 3.309 
(1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Schroeder v. West, 12 
Vet. App. 184 (1999).


III.  Analysis

The veteran's primary contention is that his back condition 
was a result of exposure to Agent Orange during service in 
Vietnam.  There is no current diagnosis of disability that is 
due to Agent Orange exposure, arthritis is not one of the 
diseases listed in 38 C.F.R. § 3.309(e), and aside from the 
veteran's statements, there is no evidence that he was 
exposed to herbicides in service.  The veteran may be 
competent to report exposure to Agent Orange in service.  See 
Pearlman v. West, 11 Vet. App. 443 (1998) ( holding that a 
veteran was competent to report exposure to mustard gas).  
However, since arthritis of the lumbosacral spine is not one 
of the Agent Orange presumptive diseases, he would still need 
competent evidence linking the current disability to such 
exposure.  Brock v. Brown.

Because there is no competent evidence linking the current 
back disability to Agent Orange exposure in service, the 
Board finds that a well-grounded claim based on exposure to 
Agent Orange has not been submitted.

There is no medical evidence from the time of the veteran's 
service or the year following service that indicates that the 
veteran had arthritis at that time.  The veteran's back 
condition cannot be service connected on a presumptive basis 
under 38 C.F.R. § 3.309.  The earliest mention of 
musculoskeletal symptoms was during a private examination 
related to the June 1990 job-related injury in which it was 
noted that the veteran had suffered a previous strain.  The 
earliest medical diagnosis of arthritis recorded in the 
claims file was in January 1991.  There is no medical 
evidence linking his arthritic condition to service.  The 
veteran's statements are the only evidence linking his 
current condition to service.  As a lay person, the veteran 
is not competent to offer an opinion as to medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the third Caluza element has not been satisfied.  
Caluza, 7 Vet. App. at 506.

The veteran claimed in his substantive appeal that an 
automobile accident in 1967 may have contributed to his back 
condition.  There is no evidence of treatment for any 
injuries sustained in the accident in the veteran's service 
medical records or post-service medical records.  There are 
no records available from the treating facility in 1967 and 
there are no records available from the facility where he was 
to have received treatment in 1971 for related injuries.  
Nonetheless, the veteran and his witness would be competent 
to report that he experienced an automobile accident in 
service.  There is, however, no competent evidence that his 
back condition may have been related to the 1967 accident.  
The veteran's August 1994 substantive appeal and the 
statement of his friend dated in December 1994 do suggest 
that his current disability is related to that accident.  
However, as lay persons they would not be competent to 
express an opinion as to what is essentially a question of 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well-grounded claim, as imposed by 38 U.S.C.A. § 5107(a).  
The claim on appeal, therefore, must be denied.  And since 
the veteran has failed to present a well-grounded claim for 
service connection benefits, VA has no duty to assist him in 
the development of facts pertaining to his claims.



ORDER

The claim of entitlement to service connection for arthritis 
of the lumbosacral spine is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

